Citation Nr: 0712599	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-32 879	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a left shoulder 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a 
gastrointestinal disability.

4.  Entitlement to a rating in excess of 10 percent for 
cervical spondylitis.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a right (dominant) wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1951 to August 1976.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision by the Reno RO that granted an increased 
rating of 10 percent for residuals of a right wrist fracture, 
denied an increased rating for cervical spondylitis, and 
declined to reopen claims seeking service connection for low 
back, left shoulder, and gastrointestinal disabilities.  

The matters of entitlement to service connection for low 
back, left shoulder, and gastrointestinal disabilities on de 
novo review are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if any action is required on his part.


FINDINGS OF FACT

1.  A July 1984 Board decision denied service connection for 
a low back disability based on findings that complaints of 
low back pain in service were transient and that there was no 
evidence of a postservice low back disability.

2.  Evidence received since the July 1984 Board decision 
shows lumbar degenerative disc disease confirmed by x-rays; 
relates to an unestablished fact necessary to substantiate 
the claim seeking service connection for a low back 
disability; and raises a reasonable possibility of 
substantiating the claim.

3.  A July 1984 Board decision denied service connection for 
a left shoulder disability based on findings that left 
clavicle symptoms in service were transitory as there was no 
evidence of a shoulder disability on separation examination 
or in postservice medical records.

4.  Evidence received since the July 1984 Board decision 
shows left shoulder osteoarthritis with possible impingement 
syndrome; relates to an unestablished fact necessary to 
substantiate the claim seeking service connection for a left 
shoulder disability; and raises a reasonable possibility of 
substantiating the claim.

5.  A July 1984 Board decision denied service connection for 
a gastrointestinal disability based on findings that stomach 
complaints in service resolved without residuals and that 
there was no postservice evidence of a gastrointestinal 
disability.  

6. Evidence received since the July 1984 Board decision shows 
that the veteran has gastrointestinal disability and relates 
it to service; relates to an unestablished fact necessary to 
substantiate the claim seeking service connection for a 
gastrointestinal disability; and raises a reasonable 
possibility of substantiating such claim.

7.  The veteran's cervical spondylitis is manifested by 
limitations of forward flexion to 40 degrees, lateral flexion 
to 42 degrees, rotation to 76 degrees, and by pain with 
repetitive motion that produces additional impairment of 5 
percent; there is no evidence of further painful motion, 
spasm, weakness, fracture, intervertebral disc syndrome, 
ankylosis, or incapacitating episodes.  

8.  The veteran has right (dominant) wrist dorsiflexion from 
zero to 68 degrees, palmar flexion from zero to 78 degrees, 
and fatigue with repetitive motion; there is no painful 
motion, instability, weakness, stiffness, swelling, or 
ankylosis.


CONCLUSIONS OF LAW

1.  The claim of service connection for a low back disability 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2006).

2.  The claim of service connection for a left shoulder 
disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).

3.  The claim of service connection for a gastrointestinal 
disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).

4.  A rating in excess of 10 percent for cervical spondylitis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Codes 5290 (effective prior 
to September 26, 2003), 5237 (2006).

5.  A rating in excess of 10 percent for residuals of a right 
wrist fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, Codes 
5214, 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in a claim 
to reopen notice to the claimant must include notice of the 
evidence and information that is necessary to reopen the 
claim, to include what would constitute such evidence (and 
that a failure to notify what would constitute new and 
material evidence constituted prejudicial error).  As the 
decision below reopens the claims seeking service connection, 
the appellant is not prejudiced by Board review at this 
stage, and there is no need to belabor the impact of the VCAA 
on this matter.

Regarding the increased rating claims, October 2002 and 
November 2002 letters (prior to the RO's initial adjudication 
of these claims) informed the veteran of the evidence and 
information necessary to substantiate the claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  September 
2004 and December 2004 correspondence provided additional 
notice to include advising the veteran to submit relevant 
evidence in his possession.  In March 2006, he was provided 
notice regarding disability ratings and effective dates of 
awards (per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)).  

An August 2004 statement of the case (SOC) and March 2005, 
April 2006, and September 2006 supplemental SOCs (SSOCs) 
outlined the regulation implementing the VCAA, and also 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the basis for the denial of 
the claims.  He has received all critical notice, and has had 
ample opportunity to participate in the process (i.e., 
respond and/or supplement the record) after notice was given.  
A September 2006 SSOC readjudicated the matters after all 
notice was given.  The veteran is not prejudiced by any 
technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, the RO obtained all relevant, 
available medical records identified by the veteran.   VA 
arranged for the veteran to be examined.  VA's duty to assist 
is met.   Accordingly, the Board will address the merits of 
these claims.

II. New and Material Evidence

Factual Background

A July 1984 Board decision denied service connection for low 
back, left shoulder, and gastrointestinal disabilities.  
Evidence of record at that time consisted of the veteran's 
service medical records, December 1976 to January 1982 
medical records, and a November 1982 VA examination report.  
The veteran's service medical records document multiple 
complaints of low back, left shoulder, and stomach 
complaints.  June 1959 and June 1960 records contain 
diagnoses of gastritis and gastroenteritis.  An October 1959 
x-ray revealed a question of a slight deformity of the 
proximal left clavicle that may have been due to a confluence 
of shadows in that region.  A February 1965 record notes 
complaints of trapezius muscle pain.  April and May 1966 
records note complaints of back pain and include a diagnosis 
of back strain.  July 1969 and August 1970 records indicate 
the veteran complained of left deltoid and bicep pain and 
that left bicep tendonitis/bursitis improved with treatment 
but then recurred.  A March 1970 evaluation at the surgery 
clinic indicates the veteran had a six year history of 
intermittent left shoulder discomfort in the trapezius area 
and that the history also suggested left bicep tendonitis; 
the impression was chronic left shoulder tendonitis.  An 
April 1970 record contains a diagnosis of tenosynovitis of 
the long head of biceps, left shoulder.  Left shoulder x-rays 
revealed probable inflammatory erosion at the insertion of 
the rotator cuff on the left side.  A May 1970 record notes 
complaints of neck and bilateral shoulder pain and includes 
an impression of "wear and tear" bursitis.  In March 1972, 
the veteran complained of abdominal pain.  An April 1972 
record contains an impression of rule out peptic ulcer.  A 
February 1976 record notes complaints of low back pain.  The 
veteran's retirement examination and medical history report 
note that he indicated he had recurrent back pain, which the 
examiner found was due to several occasions of muscle spasms 
in the lower back.  The examiner also noted that the veteran 
was treated for acute gastritis in 1959 with good results.  A 
July 1977 postservice medical record indicates the veteran 
was treated for low back pain; the assessment was muscle 
strain and low back pain.  A May 1981 record indicates the 
veteran complained of abdominal pain.  January and May 1983 
records indicate the veteran complained of back pain.  On 
November 1982 VA examination, the veteran complained of left 
shoulder and low back pain but x-rays and an upper GI were 
normal.  No low back, left shoulder, or gastrointestinal 
diagnoses were made.

Relevant evidence received since the Board's July 1984 
decision includes VA and private records dating from 2000 to 
2006.  2000 to 2003 private treatment records include a 
notation of an S1 herniated disc, a diagnosis of probable 
irritable bowel syndrome, and findings of lumbar x-rays that 
revealed L5-S1 disc protrusion with mild L3-L4 and L4-L5 
spinal canal stenosis.  March 2003 VA examinations include 
diagnoses of left rotator cuff strain, left shoulder 
bursitis, chronic left shoulder tendonitis due to left 
rotator cuff, chronic lumbosacral strain, and stable peptic 
ulcer disease, irritable bowel syndrome, and gastroesophageal 
reflux disorder (GERD).  2003 to 2004 VA records include a 
diagnosis of diverticulosis with polyps based on colonoscopy 
findings.  An August 2004 private record contains a diagnosis 
of right colon mass/lesion.  A January 2005 VA examination 
report provides a diagnosis of degenerative disc disease of 
the lumbar spine, but also notes there is no evidence of 
significant disc disease.  A January 2005 digestive disorders 
examiner indicated there was no evidence of gastritis or 
hemorrhage, and no X-ray evidence of hiatal hernia, GERD, or 
peptic ulcer disease, but opined the veteran's current GI 
condition was directly related to conditions treated in 
service.  An August 2005 private record indicates that 
diagnostic studies revealed hiatal hernia.  May 2005 to 
September 2006 VA records note complaints of low back and 
abdominal pain and contain impressions of left shoulder 
osteoarthritis and possible impingement syndrome, and lumbar 
degenerative disc disease.



Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

A July 1984 Board decision denied service connection for low 
back, left shoulder, and gastrointestinal disabilities on 
that bases that complaints and treatment in service were for 
transient problems that resolved and that there was no 
postservice evidence of such disabilities.  This decision is 
final.  See 38 U.S.C.A. § 7104.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  
However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claims to reopen were filed after that date (in June 
2002), and the new definition applies.  Under this version, 
"new" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Postservice medical records are new evidence because they 
were not of record in July 1984.  They are material evidence 
because they relate to the unestablished facts necessary to 
substantiate the claims.  The records show diagnoses of low 
back, left shoulder, and gastrointestinal disabilities.  The 
July 1984 Board decision was based on findings that such 
disabilities were not shown postservice.  Since the veteran 
had similar complaints in service, this evidence raises a 
reasonable possibility of substantiating these claims, and 
the evidence is material.  

As evidence received following the Board's July 1984 denial 
of service connection for low back, left shoulder, and 
gastrointestinal disabilities is both new and material, the 
claims seeking service connection for such disabilities may 
be reopened.  

III.  Increased Ratings

Factual Background

On March 2003 VA joints examination, the veteran complained 
of right wrist weakness, pain and stiffness.  There was no 
evidence of swelling, heat and redness, giving way, locking, 
fatigability, lack or endurance, painful motion, abnormal 
movement or guarding of movement, of ankylosis.  He reported 
having flare-ups eight times a month lasting 20-30 minutes.  
The physician estimated an additional 5-10 percent decrease 
in range of motion during flare-ups.  On examination, right 
wrist range of motion studies  dorsiflexion or extension from 
zero to 60 degrees and palmar flexion from zero 70 degrees.
On March 2003 VA spine examination, the veteran complained of 
daily pain.  He reported that cervical spine pain radiated to 
the left shoulder.  He denied using any prescribed 
medication.  The physician estimated there would be an 
additional 5 percent decrease in range of motion during a 
flare-up.  The range of motion of the cervical spine was 
flexion from zero to 40 degrees, extension from zero to 45 
degrees, bilateral tilt from zero to 45 degrees, and 
bilateral rotation from zero to 55 degrees.  There was no 
evidence of painful motion, ankylosis, intervertebral disc 
syndrome, or neurological symptoms.  

An October 2004 private medical record indicates that an MRI 
scan revealed multilevel degenerative disc disease at 
virtually every level of the cervical spine.  The examiner 
commented that the degeneration was consistent with the kind 
of pain the veteran was having particularly the referred pain 
down into the interscapular region, suboccipital headaches, 
left arm pain, and neck pain.  He added that the MRI was bad 
enough to warrant considering surgery and that the veteran 
was not interested in surgery at that time.

On January 2005 VA spine examination, the veteran complained 
of muscle tightness in his neck.  He denied having any flare-
ups and reported occasional use of Beclofen.  The ranges of 
cervical spine motion were forward flexion from zero to 40 
degrees, extension from zero to 38 degrees, left lateral 
flexion from zero to 43 degrees, right lateral flexion from 
zero to 42 degrees, left lateral rotation from zero to 78 
degrees, and right lateral rotation from zero to 76 degrees.  
No painful motion was demonstrated during the examination 
except during repetitive motion which caused an additional 
five percent of functional impairment.  There was no evidence 
of spasm, weakness, tenderness, ankylosis, intervertebral 
disc syndrome, or fixed deformity.  

On January 2005 VA joints examination, the veteran reported 
having right wrist pain in cold weather.  There was no 
evidence of weakness, stiffness, swelling, heat, redness, 
instability, locking, flare-ups, or fatigability.  The 
examiner noted that the veteran was right hand dominant.  
Right wrist range of motion studies revealed dorsiflexion 
from zero to 68 degrees and palmar flexion from zero to 78 
degrees.  There was no painful motion.  Repetitive motion was 
limited by fatigue.
Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability. Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see, e.g., 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 
 
The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.   




Cervical Spine

When the regulations concerning entitlement to a higher 
rating change during the course of an appeal (as here), the 
veteran is entitled to resolution of the claim under the 
criteria that are more advantageous.  VAOPGCPREC 3-00.  The 
old criteria may be applied for the full period of the 
appeal. Id. The new rating criteria, however, may only be 
applied to the period of time from their effective date. Id.

Prior to September 26, 2003, cervical spine disabilities were 
rated under Codes 5287 (ankylosis), 5290 (limitation of 
motion), or 5293 (intervertebral disc syndrome).  The 
criteria for rating intervertebral disc syndrome were revised 
effective September 23, 2002.  However, as the records do not 
show cervical ankylosis or disc disease, Codes 5287 and 5293 
do not apply.  Code 5290 provides a 10 percent rating if the 
limitation of cervical spine motion is slight; a 20 percent 
rating, if moderate; and a 30 percent rating, if severe.  38 
C.F.R. § 4.71a (in effect prior to September 26, 2003).

The words "slight," "moderate," and "severe" are not defined 
in the Rating Schedule.  However, the Schedule for Rating 
Disabilities provides some guidance by listing normal ranges 
of motion of the cervical spine for VA purposes to be 45 
degrees of flexion-extension and lateral flexion, and 80 
degrees of rotation.  C.F.R. § 4.71a, Plate V (2006).  Based 
on the most recent findings, the veteran's cervical spine 
range of motion is only a few degrees shy of normal.  Such 
limitation can only be characterized as slight.

Under the criteria in effect from September 26, 2003, the 
general rating formula provides a 10 percent rating for 
forward flexion of the cervical spine greater than 30 degrees 
but less than 40 degrees, a 20 percent rating for forward 
flexion greater than 15 degrees but less than 30 degrees, and 
a 30 percent rating for forward flexion limited to 15 degrees 
or less.  Taking into account findings that forward flexion 
was to 40 degrees and that there was an additional 5 percent 
impairment with repetition, the criteria for a higher rating 
are not met.  

Regardless of which criteria are applied, a rating in excess 
of 10 percent is not warranted for the cervical spine 
disability.  The preponderance of the evidence is against 
this claim, and it must be denied.  

Right wrist

In rating disabilities involving the extremities, a 
distinction is made between the major (dominant) and the 
minor extremities.  As the veteran is right-handed, his right 
wrist is dominant.  

The veteran's right wrist disability is rated under Code 5215 
for limitation of motion of the wrist.  Dorsiflexion of 
either wrist to less than 15 degrees or palmar flexion 
limited in line with the forearm warrants a maximum 10 
percent rating (which is currently assigned).  A higher 
rating requires ankylosis.  See 38 C.F.R. § 4.71a, Code 5214.  
The veteran's right wrist disability is already rated at the 
maximum under Code 5215.  Since the evidence does not show 
ankylosis of the wrist, Code 5214 does not apply.

The preponderance of the evidence is against this claim, and 
it must be denied.


ORDER

The appeal to reopen a claim of service connection for a low 
back disability is granted.

The appeal to reopen a claim of service connection for a left 
shoulder disability is granted.

The appeal to reopen a claim of service connection for a 
gastrointestinal disability is granted.

A rating in excess of 10 percent for cervical spondylitis is 
denied.

A rating in excess of 10 percent for residuals of a right 
wrist fracture is denied.


REMAND

As the claims seeking service connection for low back, left 
shoulder, and gastrointestinal disabilities have been 
reopened, the analysis proceeds to de novo review.  

Service medical records show repeated complaints and 
treatment for low back, left shoulder, and gastrointestinal 
(GI) problems.  Similar complaints have been documented after 
service and the record shows current diagnoses of low back, 
left shoulder, and gastrointestinal disabilities.  
Examinations are needed to determine if there is a 
relationship between the complaints noted in service and 
current low back and left shoulder disabilities.  Regarding 
gastrointestinal disability, the January 2005 VA examining 
physician opined that "the current GI condition is directly 
related to conditions treated in service."  Since he did not 
specify which GI disorder he was referring to, clarification 
is needed.  The veteran also alleges his GI disability is due 
to medication  for service connected disability.

The Board notes that private medical records that diagnosed 
hiatal hernia also indicate that the veteran would be 
scheduled for a follow-up appointment for a barium enema.  
Thus, further private treatment records appear to be 
outstanding.  Likewise, a May 2006 VA medical record 
indicates that the veteran was to have an MRI and orthopedic 
consultation for his left shoulder, suggesting that there may 
also be pertinent VA records that have not been associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure complete updated 
records of the veteran's VA treatment and 
evaluations for low back, left shoulder, 
and gastrointestinal disabilities.

2.  The veteran should be asked to 
identify (and provide releases for 
records from) all sources of private 
treatment and evaluations he received for 
low back, left shoulder, and 
gastrointestinal disabilities since 
September 2005.  The RO should obtain 
complete records of all treatment and 
evaluations from all identified sources.

3.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
likely etiology of his low back and left 
shoulder disabilities.  The veteran's 
claims file must be reviewed by the 
examining physician in conjunction with 
the examination.  The physician should 
state the diagnoses for the veteran's low 
back and shoulder disabilities, and opine 
whether each such disability is at least 
as likely as not (a 50 % or better 
probability) related to the veteran's 
service, to include the complaints noted 
and treatment provided therein.  The 
examiner must explain the rationale for 
all opinions given.  

4.  The veteran's claims file should be 
returned to the physician who examined 
the veteran in January 2005 so that he 
may clarify which gastrointestinal 
disability is related to the veteran's 
service.  (The physician must also review 
the records received since his January 
2005 examination of the veteran.)  If 
that physician is not available, the 
veteran should be afforded a 
gastrointestinal disorders examination to 
determine the nature and likely etiology 
of his gastrointestinal disability(ies).  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The physician 
should note the opinion by the January 
2005 VA examiner, state the correct 
diagnosis(es) for the veteran's current 
GI disability(ies), and opine whether 
each disability diagnosed is at least as 
likely as not (50 % or better 
probability) related to service to 
include the complaints noted and 
treatment he received therein.  The 
examiner should also opine whether any 
diagnosed GI disability is related to 
medication he took for a service 
connected disability.  The examiner must 
explain the rationale for all opinions 
given.  

5.  The RO should then re-adjudicate the 
remaining claims.  If any remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


